Citation Nr: 1228519	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  09-12 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected left lower extremity edema.

2.  Entitlement to service connection for a back disorder, to include as secondary to service-connected left lower extremity edema.

	
REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in March 2011.  A transcript of the hearing has been associated with the claims file.

The Board has reviewed the Veteran's physical claims and file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, claimed as depression, and a back disorder.  Both disorders are claimed as secondary to his service-connected left lower extremity edema.  In support of his claims, he has submitted letters from his private medical provider, W.G.G., M.D.(Dr. W.G.).  The Veteran indicates that Dr. W.G. has treated his disabilities for years; however, treatment records from Dr. W.G. have not been obtained and associated with the claims file.  Further, the letters from Dr. W.G. indicate that the Veteran has sought treatment with counselors over the years for his acquired psychiatric disorder; however, treatment records from his counselors have not been obtained and associated with the claims file.  VA has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Accordingly, a remand is necessary to obtain treatment records from Dr. W.G. and to ascertain the identity of the Veteran's counselor and then obtain treatment records from that counselor.

In addition, the Veteran and his wife submitted statements and he testified that his VA mental health examination report is inaccurate.  Specifically, he said the examiner based his opinion on answers to questions that were never asked.  His wife said the Veteran's jovial mood during his examination was a front to cover his depression and that he is extremely depressed inside.  He concurred with his wife and said he often covers his true feelings by faking happiness.  Both noted extreme weight loss and his wife said the examiner never asked him about feelings of worthlessness, excessive or inappropriate guilt, or memory problems.  She said he has problems with most of these items.  Accordingly, based on the Veteran's testimony and his and his wife's statements, the Board must return this examination report as being inadequate for rating purposes.  38 C.F.R. § 4.2.  See generally Hampton v. Gober, 10 Vet. App. 481 (1997) (VA examination which does not contain an express finding regarding a disability for which an examination was requested is not sufficient to satisfy the duty to assist).

Regarding the VA examination report for the back disability, the examiner stated that he could not find scientific evidence to show a relationship between the Veteran's back condition and service-connected post-phlebitic syndrome.  He opined that he could not find that the back pain is due to his service-connected post phlebitic syndrome without resort to speculation.  Unfortunately, the examiner did not address whether the service-connected condition has aggravated the back condition.  Therefore, a remand is necessary for an addendum opinion addressing aggravation.  Notably, the Veteran has alleged that his service-connected condition causes falls and that the falls have caused or aggravated his back condition.  Therefore, the addendum opinion should also address the Veteran's contentions.

Finally, during his Board hearing, the Veteran said he was planning to apply for Social Security disability benefits.  On remand, the AMC should ascertain whether the Veteran has applied for benefits from the Social Security Administration (SSA) and if so, obtain copies of SSA determinations and all treatment records upon which the determinations were based.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers that have treated his back disorder and depression and to sign the appropriate consent and release forms so that VA may attempt to obtain his treatment records.  Specifically ask him to sign release forms so that VA can obtain treatment records from Dr. W.G.  In addition, ask him to provide contact information and release forms for his counselor as referred to in the letters from Dr. W.G.  All attempts to obtain outstanding treatment records should be documented in the claims file.  The Veteran should be notified that he can obtain and submit the records to expedite the handling of his claims.

2.  Ask the Veteran whether he has applied for benefits from the SSA.  If so, obtain and associate with the claims file all SSA determinations, if any, and all treatment records upon which the determinations were based.

3.  After obtaining outstanding records, if any, schedule the Veteran for a VA mental health examination to determine the nature and etiology of his acquired psychiatric disorder.  The examiner should be provided with a copy of this remand and the claims file and he or she must indicate review of the claims file in the examination report.

The examiner should review all of the evidence and after examining the Veteran, indicate all current diagnosis.  If a current diagnosis is not found, the examiner should indicate whether the Veteran has suffered an acquired psychiatric disorder during the pendency of the claim, i.e. since December 2006.

For any current or past diagnosed acquired psychiatric disorders, the examiner is asked to opine whether it is at least as likely as not (50 percent or more probability) that the disorder had onset due to his service-connected left lower extremity edema or whether the condition has been aggravated (permanently worsened) by his service-connected condition.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

4.  Send the Veteran's claims file to the July 2007 VA examiner and ask him to provide an addendum opinion regarding the Veteran's back disability.  The examiner should indicate review of the claims file in the addendum report.

Specifically, the examiner is asked to indicate whether it is at least as likely as not (50 percent or more probability) that the back disorder has been aggravated (permanently worsened) by the service-connected lower extremity edema.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

In rendering this opinion, the examiner should consider the Veteran's statement that his service-connected condition causes falls which aggravate his back.  The examiner should also address the letters from Dr. W.G., the Veteran's private treatment provider.

If the opinion cannot be rendered without conducting a physical examination, an examination must be scheduled.

If the July 2007 examiner is not available, another qualified examiner should be asked provide the requested opinions.

5.  Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


